Entered: March 9th, 2020
                              Case 19-15265      Doc 196    Filed 03/09/20    Page 1 of 2
Signed: March 9th, 2020

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND

       In Re:                                   )
                                                )
       TOUFIC SALIM MELKI                       )      Case No: 19-15265
                                                )      (Chapter 11)
                  Debtor                        )
                                                )

              ORDER APPROVING MOTION FOR COMPROMISE OF CONTROVERSY
            PURSUANT TO FED. R. BANKR. P. 9019(a) BETWEEN CYNTHIA SAMAHA NEE
                  MELKI AND DEBTOR NUNC PRO TUNC TO JANUARY 21, 2020

                           UPON CONSIDERATION OF THE Motion for Compromise of Controversy

      Pursuant to Fed. R. Bankr. P. 9019(a) Between Cynthia Samaha nee Melki and Debtor Nunc Pro

      Tunc to January 21, 2020 (The “Motion”) filed by TOUFIC SALIM MELKI (the “Debtor(s)”) by

      and through John D. Burns, Esquire and The Burns Law Firm, LLC, due notice having been

      provided, and for the reasons stated in the Motion and those recited on the record if any, it is

      HEREBY

                           ORDERED, that the Motion is GRANTED; and it is further

                           ORDERED, that the Order granting the Domestic Case Motion from the Circuit

      Court for Montgomery County, MD is INCORPORATED and ENROLLED to this Order for full

      faith and credit and such relief is GRANTED that relates to the subjects within the Domestic Case

      Motion as a pendant matter hereto by consent of the parties expressed on January 21, 2020 and
                   Case 19-15265        Doc 196        Filed 03/09/20   Page 2 of 2



January 24, 2020; and it is further

               ORDERED, that the Agreement is APPROVED nunc pro tunc to January 21, 2020

and that the Parties shall expediently implement its terms and provisions; and it is further

               ORDERED, that this is a final Order.

cc:     John D. Burns, Esquire (#22777)
        The Burns LawFirm, LLC
        6303 Ivy Lane; Suite 102
        Greenbelt, Maryland 20770

Lynn A. Kohen lynn.a.kohen@usdoj.gov

Jeffrey M. Orenstein jorenstein@wolawgroup.com

Jeffrey M. Sherman jeffreymsherman@gmail.com,
elmoyer99@gmail.com

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

rstolker@stolker.com

Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

(Matrix of creditors)

                                         (END OF ORDER)




                                                   2
